PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,322,536
Issue Date: April 26, 2016
Application No. 14/214,999
Filing or 371(c) Date: 16 Mar 2014
Attorney Docket No. 6150-101
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed December 1, 2020 under 37 CFR 1.378(b), to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired for failure to pay the 3 ½ year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request.  However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “fee Address Indication” form and/or a “Request for Customer Number’ form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.

/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist
Office of Petitions

cc:	Mary M. Lee
	1300 E. 9th Street, No. 4
	Edmond, IK  73034-5760